DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	Claims 1-20 have been examined.

Claim Objections
Claims 1, 4, 6, and 18 are objected to because of the following informalities:
Claim 1, Line 7: There is no antecedent basis for “the length”.
Claim 4, Line 3: There is no antecedent basis for “the flexed position”.
Claim 6, Lines 1-2: There is no antecedent basis for either instance of “the entire width”.
Appropriate correction is required.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 10-13 and 18-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter 
	As to Claim 10, in lines 2 and 3, the claim sets forth “the thickness”, “the slot”, and “the outermost surface”.  There is no antecedent basis for these limitations in the claims and, as a result, it is unclear as to which thickness, slot, and surface are being referred.  
Claim 11 introduces “one slot…and the other slot”.  It must be clarified as to whether or not these slots are part of ‘the pair of slots’ set forth in claim 8.
Claims 12 and 13 refer the “the slots”, however there is no antecedent basis for this limitation in Claim 1 from which these claims depend.  It appears as if these claims should depend from one of claims 8-11. 	
Claim 18 introduces “a sliding collar”.  It must be clarified as to whether or not this collar is the same as the sliding apparatus claimed in claim 1.  Applicant may wish to rewrite this claim into independent form including all of the limitations of claim 1 to make it clear whether or not the sliding collar has the same features of the sliding apparatus as claimed in claim 1. 
The examiner will examine the claims as best understood, clarification/ correction is required.

 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 2, 6, and 12-17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lodige (US Patent 3,537,762).

a first sliding member (2) having a wall with an outer wall surface and an inner wall surface opposite the outer wall surface that defines a central opening (Fig 1);
an elongate second sliding member (1) having a wall with an outer wall surface and sized and configured for sliding insertion into the central opening of the first sliding member such that the first sliding member can slide along and be fixed at a selected location along the length of the second sliding member (Fig 1);
a space formed between the inner wall surface of the first sliding member and the outer wall surface of the second sliding member when the second sliding member is located within the central opening of the first sliding member (Fig 1);
a low-friction slider insert (5-9) comprising:
a center section (central cylindrical portion);
a pair of lips (opposing portions of surrounding flanged portion) extending outwardly from the center section and configured to engage a portion of the first sliding member to removably mount the slider to the first sliding member such that the slider insert is positioned in the space between the inner wall of the first sliding member and the outer wall of the second sliding member and slides with the first sliding member along the second sliding member (Fig 3).

As to Claim 2, Lodige discloses the apparatus of claim 1 wherein the slider insert is configured to flex from an unflexed positioned to a flexed position during the installation process in order to be mounted to the first sliding member and to return to the unflexed position when mounted to the first sliding member (Fig 1).



As to Claim 12, as best understood Lodige discloses the apparatus of claim 1 wherein slots position the slider insert between left and right sides of the first sliding member and fixes the slider insert in a desired orientation and position with respect to the first sliding member (Figs 1-2).

As to Claim 13, as best understood Lodige discloses the apparatus of claim 1 wherein the wall of the first sliding member comprises a top edge and a bottom edge and wherein at least one of a plurality of slots is disposed between the top edge and bottom edge (Figs 1-2).

As to Claim 14, Lodige discloses the apparatus of claim 1 wherein each of the first and second sliding members have three or more sides and a separate slider insert is removably mounted to at least two sides of the first sliding member (Figs 1-2).

As to Claim 15, Lodige discloses the apparatus of claims 14 wherein a separate slider insert is removably mounted to each of the three or more sides of the first sliding member (Figs 1-2).

As to Claim 16, Lodige discloses the apparatus of claim 1 wherein a first slider insert is mounted at a first location along the length of the first sliding member and a second slider insert is mounted at a second location along the length of the first sliding member (Figs 1-2).

.



Claim(s) 1-7 and 12-19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kuly et al (US Patent 5,570,957).

As to Claim 1, Kuly et al disclose a sliding apparatus for use in fitness equipment comprising:
a first sliding member (100) having a wall with an outer wall surface and an inner wall surface opposite the outer wall surface that defines a central opening (Fig 5);
an elongate second sliding member (18) having a wall with an outer wall surface and sized and configured for sliding insertion into the central opening of the first sliding member such that the first sliding member can slide along and be fixed at a selected location along the length of the second sliding member (Fig 5);
a space formed between the inner wall surface of the first sliding member and the outer wall surface of the second sliding member when the second sliding member is located within the central opening of the first sliding member (Fig 5-6);
a low-friction slider insert (80) comprising:
a center section (90);
a pair of lips (84) extending outwardly from the center section and configured to engage a portion of the first sliding member to removably mount the slider to the first sliding member such that the slider insert is positioned in the space between the inner wall of the first sliding 

As to Claim 2, Kuly et al disclose the apparatus of claim 1 wherein the slider insert is configured to flex from an unflexed positioned to a flexed position during the installation process in order to be mounted to the first sliding member and to return to the unflexed position when mounted to the first sliding member (Fig 4-6).

As to Claim 3, Kuly et al disclose the apparatus of claim 1 further comprising a locking ridge (86) extending away from each lip that is located immediately adjacent the outer wall surface of the first sliding member when the slider insert is mounted to the first sliding member and that is configured to contact the outer wall surface of the first sliding member to prevent the slider insert from being pulled away from the inner surface of the first sliding member (Fig 4).

As to Claim 4, Kuly et al disclose the apparatus of claim 3 further comprising a rounded edge (upper edge as seen in Figs 4-5) located at an end of each of the lips proximate the locking ridge (Fig 4), which rounded edge is capable of contacts and slides along a portion of the first sliding member to assist in moving the slider insert to the flexed position

As to Claim 5, Kuly et al disclose the apparatus of claim 3 further comprising a flat surface located along an inner surface of the locking ridge, which flat surface is positioned immediately adjacent the outer wall surface of the first sliding member when the slider insert is mounted onto the first sliding member (Fig 4).



As to Claim 7, Kuly et al disclose the apparatus of claim 1 further comprising:
a locking pin hole extending through the wall of the first sliding member (Fig 5);
a locking pin hole (92/94) extending through the center section of the slider insert that aligns with the locking pin hole of the first sliding member when the slider insert is mounted to the first sliding member (Fig 5);
two or more locking pin holes disposed along the length of the second sliding member (Fig 10);
a locking pin (104) configured to pass through the locking pin holes of the first sliding member and the slider insert and into the locking pin hole of the second sliding member in order to fix the first sliding member at a selected location along the length of the second sliding member (Fig 5).

As to Claim 12, as best understood Kuly et al disclose the apparatus of claim 1 wherein slots position the slider insert between left and right sides of the first sliding member and fixes the slider insert in a desired orientation and position with respect to the first sliding member (Figs 4-6).

As to Claim 13, as best understood Kuly et al disclose the apparatus of claim 1 wherein the wall of the first sliding member comprises a top edge and a bottom edge and wherein at least one of a plurality of slots is disposed between the top edge and bottom edge (Figs 4-6).



As to Claim 15, Kuly et al disclose the apparatus of claims 14 wherein a separate slider insert is removably mounted to each of the three or more sides of the first sliding member (Figs 4-6).

As to Claim 16, Kuly et al disclose the apparatus of claim 1 wherein a first slider insert is mounted at a first location along the length of the first sliding member and a second slider insert is mounted at a second location along the length of the first sliding member (Figs 4-6).

As to Claim 17, Kuly et al disclose the apparatus of claim 16 wherein the first slider insert is mounted at a top end of the first sliding member and the second slider insert is mounted at a bottom end of the first sliding member (Figs 4-6).

As to Claim 18, Kuly et al disclose the sliding apparatus of claim 1 further comprising an exercise rack having at least a pair of vertical tubes (Fig 10);
a plurality of locking pin holes vertically disposed along at least a portion of each of the vertical tubes (Fig 10);
the sliding apparatus (42) disposed on each of the vertical tubes configured to slide along the vertical tube ();
a pin (104) configured to engage the pin holes for removably fixing the sliding collar at a selected vertical location, wherein at least one sliding insert is removably mounted to each of the sliding 

As to Claim 19, Kuly et al disclose the apparatus of claim 18 further comprising an exercise accessory (40) removably mounted to each of the sliding collars (Fig 10).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 8-11 are rejected under 35 U.S.C. 103 as being unpatentable over Kuly et al in view of Uegun (US Patent 10,393,163)
As best understood, Kuly et al disclose the apparatus significantly as claimed, but do not disclose a pair of slots formed on the first sliding member in the top edge and bottom edge and spaced apart from one another such that each of the pair of lips engages with one of the slots in order to removably mount the slider insert to the first sliding member; wherein the at least one slot has a depth that is approximately equal to the thickness of the lip of the slider member disposed in the slot, such that, when the slider insert is mounted to the first sliding member, the outermost surface of the lip is in alignment with the portions of the top edge or bottom edge of the first sliding member adjacent the at least one slot.
.  


Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Kuly et al.
Kuly et al disclose the apparatus significantly as claimed, but do not explicitly disclose wherein the center section of the slider insert has a friction coefficient of about 0.1 to about 0.6.
However, although silent on the dimension, Kuly et al do not disclose any structural or functional significance as to the specific friction coefficient of the insert, but would inherently have a friction coefficient which would allow the bushing to glide smoothly on the inner rail while having a sufficiently tight/snug fit on with the outer member.   Regardless, Examiner further reminds applicant that it is not inventive to state the optimum values of these properties or dimensions and that the optimization of proportions in a prior art device is a design consideration within the skill of the art.  In re Reese, 290 F.2d 839, 129 USPQ 402 (CCPA 1961) and that the inclusion of such values in a claim does not cause such claim to patentably distinguish the claimed subject matter from the prior art.  It is also noted that to establish criticality, the particular values must produce results that are different in kind, not merely different in degree.  Through routine experimentation and optimization, it would have been obvious to one of ordinary skill in the art to modify the assembly of Kuly et al to have the slider insert 


Conclusion
The prior art made of record and not relied upon, such as US Patent Application Publications 2017/0007877, 2017/0361149, and 2002/0043544) is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHUA T KENNEDY whose telephone number is (571)272-8297.  The examiner can normally be reached on M-F 7a-4:30p MST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Darnell Jayne can be reached on 571-272-7723.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 






/JOSHUA T KENNEDY/Primary Examiner, Art Unit 3649                                                                                                                                                                                                        7/7/2021